 
Exhibit 10.1

 
 




 
eMANAGEMENT SERVICES AGREEMENT
 
This eManagement Services Agreement (this “Agreement”) is entered into as of
July 2, 2013 by and between E-Waste Systems, Inc. (OTCBB: EWSI) registered
address 101 First St. #493, Los Altos, CA  USA  94022 either directly, through
any subsidiary and/or affiliate company and through its management services unit
(together “EWSI”) and Scoex. SA. De CV, a company incorporated in Mexico having
its registered address of business at Misiles l5 202 Lomas del Chamizal,
Cuajimalpa de Morelos, 05129 Ciudad de México, D.F. (the “Company”). EWSI and
the Company are each referred to in this Agreement as a “Party” and collectively
as the “Parties”.
 
RECITALS
 
Whereas, EWSI is a publicly traded and environmentally focused company supplying
highly skilled management services, branded solutions for environmental
processes, and related technologies to companies globally, and
 
Whereas, the Company is in the Technology and Supply Chain Management business
and wishes to grow its business and to enhance the management, accounting, and
operations of its business to such high standards that it may potentially become
a public company or become attractive to others who may wish to invest in it or
acquire it, and
 
Whereas, the Company does not have the requisite skills necessary to fully
achieve its objectives in a reasonable timetable, and

Whereas, EWSI has the requisite skills and is willing to engage with the Company
to help achieve its objectives, and
 
Whereas, the Parties wish to enter into an agreement which brings the relevant
services of EWSI to the Company.


NOW THEREFORE, the Parties set forth the terms and conditions under which EWSI
shall provide Management and other related services to the Company as follows:
 
1)  
RETENTION AND SCOPE OF SERVICES

 
a)  
The Company hereby agrees to appoint EWSI as its exclusive Sales Agent and
management advisor and EWSI accepts such retention, in relation to the current
and proposed operations of the Company’s Business in Mexico. The Services
subject to this Agreement shall include without limitation:

 
 
 
 
 
 


 
- 1 -

--------------------------------------------------------------------------------

 




i)  
Exclusive Sales Agent.  EWSI shall be specifically responsible for execution of
all sales activities of the Company (the ‘Sales’) as exclusive sales agent on
behalf of the Company including negotiation with customers; executing and or
overseeing all Sales orders, Sales invoices and all Sales transactions;
collecting cash and other agreed forms of payment for the Sales; and seeing to
the proper transfer of net proceeds back to the Company.  For the avoidance of
doubt, and for assuming all risk and reward of the Sales, EWSI shall report all
Sales activity managed under this Agreement on its own income statement and the
Company shall report on its income statement the Sales managed and reported by
EWSI, less the Management Services Fee and other costs of sales and
expenses.  The net amount of Sales paid to the Company shall be recorded as cost
of goods sold on EWSI’s income statements.

ii)  
GAAP Accounting. Be responsible for executing and or overseeing the compliant
processing of all accounting functions necessary for the proper management of
the Company’s financial affairs according to US GAAP, and executing the
quarterly and annual reporting, including oversight of annual audits and
quarterly reviews with EWSI’s auditors.

iii)  
General Advice. Provide general advice and assistance relating to the management
and operation of the Business of the Company.

iv)  
Human resources

(1)  
Provide general advice and assistance in relation to the staffing of the
Company, including assistance in the recruitment and employment of management
personnel, administrative personnel and staff of the Company;

(2)  
Provide training of management, staff and administrative personnel ; and

(3)  
Assist the Company in establishing an efficient payroll management system.

v)  
Business Development. Provide advice and assistance in business growth and
development of the Company.

vi)  
Environmental Advice. Provide advice in the implementation of practices which
can lead to improvements in the operations of the Company that impact the
environment, including but not limited to energy reduction, pollution control,
waste and recycling, etc.

vii)  
Such other advice and assistance as maybe agreed upon by the Parties.



b)  
Exclusive services provider. During the term of this Agreement, EWSI shall be
the exclusive provider of the Services. The Company shall not seek or accept
similar services from other providers unless the prior written approval is
obtained from EWSI.



c)  
Intellectual property rights related to the Services. EWSI shall own all
intellectual property rights developed or discovered through its own research
and development, in the course of providing Services, or derived from the
provision of the Services. Such intellectual property rights shall include
patents, trademarks, trade names, copyrights, patent application rights,
copyright and trademark application rights, research and technical documents and
materials, and other related intellectual property rights including the right to
license or transfer such intellectual property rights. If the Company requires
the use of EWSI’s intellectual property rights, EWSI agrees to grant such
intellectual property rights to the Company on terms and conditions to be set
forth in a separate agreement.

 
 
 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 


 


2)  
MANAGEMENT SERVICES FEE

 
a)  
In consideration of the Services provided by EWSI here under, the Company shall
pay to EWSI a management services fee (the “Management Services Fee”) during the
term of this Agreement, payable each quarter, equivalent to 2.5% (two point five
percent) of the Sales, plus expenses as defined below. Such amount shall be paid
in cash to the extent determined by the Parties to be prudent and with due
consideration to the cash flow requirements of the business. Any amounts not
able to be immediately paid out hereunder shall be accrued and paid as funds
become available. Such amounts as are deemed immediately payable shall be paid
within fifteen (15) days after completion by EWSI of the financial statements
referenced above.

 
b)  
The Company will permit, from time to time during regular business hours as
reasonably requested by EWSI, its agents or representatives (including
independent public accountants, which maybe the Company’s), (i) to conduct
periodic audits of the financial books and records of the Company, (ii) to
examine and make copies and abstracts from all books, records and documents
(including without limitation, computer tapes and disks) in the possession or
under the control of the Company,(iii) to visit the offices and properties of
the Company for the purpose of examining such materials described in Item (ii)
above, and (iv) to discuss matters relating to the performance by the Company
hereunder with any of the officers or employees of the Company having knowledge
of such matters. EWSI may exercise the audit rights described herein at anytime,
provided that EWSI provides a ten (10)-day written notice to the Company
specifying the scope, purpose and duration of such audit. All such audits shall
be conducted in such a manner as not to interfere with the Company’s normal
operations.



c)  
The Company shall not be entitled to set off any amount it may claim that is
owed to it by EWSI against any Management Services Fee payable by the Company to
EWSI unless the Company obtains EWSI’s prior written consent.

 
d)  
The Management Services Fee shall be paid promptly by telegraphic transfer or
other means to EWSI’s bank account or to such other account or accounts as maybe
specified in writing from time to time by EWSI.

 
e)  
Should the Company fail to pay all or any part of the Management Services Fee to
EWSI under this Clause 3 within the time limits stipulated, the Company shall
pay to EWSI interest for the amount over due based on the three (3)-month
lending rate for commercial loans published by the national bank of Mexico on
the relevant due date.

 
f)  
All payments to be made by the Company hereunder shall be made free and clear
and without any consideration of tax deduction, unless the Company is required
to make such payment subject to the deduction or withholding of tax.

 
g)  
In addition to the Management Services Fee mentioned above, the Company agrees
to reimburse EWSI for all necessary expenses related to the performance of this
Agreement, including but not limited to, travel expenses, expert fees, printing
fees and mail costs.

 
h)  
The Company also agrees to reimburse EWSI for taxes (not including income tax),
customs and other expenditures related to EWSI’s performance of this Agreement.

 
 
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 


 

 
i)  
Pledge. The Company shall grant to EWSI a general securities pledge over the
assets of the Company as security for the payment of the Management Services Fee
(as defined below).

 
3)  
FURTHER TERMS OF COOPERATION

 
a)  
Banking.  All business revenue of the Company shall be directed in full by EWSI
and the Company into only those bank account(s) agreed to in writing by the
Parties.

 
b)  
Revenue Reporting.  EWSI shall have the irrevocable right, at its sole
discretion, to report all Sales and directly related costs of Sales on its
Income Statement during the Term of this Agreement.

 
c)  
Option to Acquire.  During the term of this Agreement, and for twelve months
thereafter, the Company shall grant EWSI the right of first refusal to acquire
the Company in whole or in part via an option agreement to be separately
executed

 
d)  
Branding.  The Parties shall jointly cooperate in creating an ‘e’ branding (part
of the intellectual property of EWSI) to be used in any and all websites,
marketing materials, sales literature, etc. in support of the Sales.

 
e)  
Waste Recycling.  The Parties shall jointly implement the use of all available
zero-landfill recycling, and shall adhere to all the principles of EWSI
associated with the processing of end of life electronics and other related
assets.

 
f)  
eWaste CC.  The Parties shall attempt to make use of all available opportunities
to deploy EWSI’s carbon credit trading solutions during the term of this
Agreement.

 
4)  
UNDER TAKINGS OF THE COMPANY

 
The Company hereby agrees that, during the term of this Agreement it will do all
things and take all steps necessary to achieve the following in support of the
Services:
 
a)  
Information covenants. The Company shall support and provide to EWSI the
following information as directed and requested by EWSI (Unless otherwise
expressly provided herein all financial information shall be prepared and
provided in accordance with generally accepted accounting principles of the
United States consistently applied (US-GAAP) :

 
i)  
Preliminary monthly reports. Within five (5) business days from the end of each
calendar month the preliminary income statements and balance sheets of the
Company shall be prepared and delivered as of the end of such calendar month.

 
ii)  
Final monthly reports. Within ten (10) business days from the end of each
calendar month, a final report from the Company on the financial and business
operations of the Company as of the end of such calendar month shall be
provided, setting forth the comparison of financial and operation figures for
the corresponding period in the preceding financial year.

 
 
 
 

 
 
- 4 -

--------------------------------------------------------------------------------

 


 


iii)  
Quarterly reports. As soon as available and in any event with in thirty (30)
days after each Quarterly Period (as defined below), unaudited consolidated and
consolidating statements of income, retained earnings and changes in financial
positions of the Company and any subsidiaries for such Quarterly Period, and for
the period from the beginning of the relevant fiscal year to such Quarterly
Period, setting forth in each case the actual versus budgeted comparisons and a
comparison of the corresponding consolidated and consolidating figures for the
corresponding period in the preceding fiscal year, accompanied by a certificate
of the Company’s Chief Financial Officer, and such certificate shall state that
the said financial statement fairly represent the consolidated and consolidating
financial conditions and results of operations, as the case maybe, of the
Company and its subsidiaries, in accordance with US-GAAP for such period
(subject to normal year-end audit adjustments and the preparation of notes for
the audited financial statements). For the purpose of this Agreement, a
“Quarterly Period” shall mean the last day of March, June, September and
December of each year, the first of which shall be the first Quarterly Period
following the date of this Agreement; provided that if any such Quarterly Period
is not a business day, then such Quarterly Period shall be the next succeeding
businesses day.

 
iv)  
Annual audited accounts. If demanded by EWSI, then within three (3) months after
the end of each financial year, the Company’s annual audited accounts (setting
forth in each case the comparison of the corresponding figures for the preceding
financial year), shall be prepared.

 
v)  
Notice of litigation. The Company shall notify EWSI, within one (1) business day
of obtaining the knowledge thereof, of (i) any litigation or governmental
proceeding pending against the Company and (ii) any other event which is likely
to have a material adverse effect on the business, operations, properties,
assets, conditions or prospects of the Company.

 
vi)  
Other information. From time to time, such other information or documents as
EWSI may reasonably request.

 
b)  
Books, records and inspections. The Company shall keep accurate books and
records of its business activities and transactions and all other legal
requirements. During an appropriate time and within a reasonable scope requested
by EWSI from time to time, the Company will permit EWSI’s officers and
designated representatives to visit the premises of the Company and to inspect,
under the guidance of the Company’s officers, the Company’s books and records,
and to discuss the affairs, finances and accounts of the Company.

 
c)  
Compliance with laws. The Company shall abide by all applicable laws,
regulations and orders of all relevant governmental administration, in respect
to its business and the ownership of its property, including without limitation,
maintenance of valid and proper governmental approvals and licenses necessary to
provide the services, unless such non compliance will not, in the aggregate,
have a material adverse effect on the business, operations, properties, assets,
conditions or prospects of the Company.



d)  
Compliance with EWSI Standards of Performance.  The Company shall agree to abide
by EWSI’s Code of Business Conduct and Ethics and Insider Trading Policies,
which are posted and maintained on EWSI’s website.

 
 
 
 

 
 
- 5 -

--------------------------------------------------------------------------------

 
 

 


5)  
INFORMATION COVENANTS

 
The Company covenants and agrees that, during the term of this Agreement, that
it will not do or take any action which could have an impact on the proper GAAP
accounting of the Company, without providing written notice to EWSI of its
intent to do so such that EWSI can give its opinion, provide its advice and
account for its impact, regarding the action being contemplated, including
without limitation the following:
 
a)  
Equity. The issuance, purchase or redemption of any equity or debt, or
securities of the Company.

 
b)  
Liens. The creation of any Lien upon or with respect to any property or asset
(real or personal, tangible or intangible) of the Company whether existing or
hereafter acquired, including liens for taxes; and



c)  
Consolidation, merger, sale of assets and etc. The negotiation of any
transaction of merger or consolidation, or conveyance, sale, lease or other
disposal of all or any part of its property or assets; or the purchase or other
acquisition of any property or assets of others.

 
d)  
Dividends. The payment of any dividends, return of any capital to its
shareholders or any other such distribution, payment or delivery of property or
cash to its shareholders, or the set aside of any funds for any of the foregoing
purposes.

 
e)  
Leases. The agreement to rent or lease any real or personal property.

 
f)  
Indebtedness. Entering into any contract to create, incur, assume or suffer to
exist any indebtedness.

 
g)  
Advances, investment and loans. The lending of money or credit or making
advances to any Person, or to purchase or acquire any stock, obligations or
securities of, or any other interest in, or making any capital contribution to,
any other Person.



h)  
Transactions with Affiliates or Related Parties (as defined below).  The entry
into any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate or Related Party of the Company.
“Affiliate”, with respect to the Company shall mean any individual, corporation,
company, voluntary association, partnership, joint venture, trust,
unincorporated organization, entity or other organization or any government body
that directly or indirectly controls, or is under common control with, or is
controlled by, the Company. “Related Parties” shall mean the shareholders of the
Company and (a) each individual who is, or who has at any time been, an officer,
director or executive employee of the Company of any Affiliate; (b) each member
of the family of the shareholders of the Company and each of the individuals
referred to in Item “(a)” above; and (c) any entity in which anyone of the
individuals referred to in Items “(a)” and “(b)” above holds or held (or in
which more than one of such individuals collectively hold or held), beneficially
or otherwise, a controlling interest or a material voting, proprietary or equity
interest.

 
i)  
Capital expenditures. The making of any expenditure for fixed or capital assets.

 
j)  
Modifications to debt arrangement, agreements or articles of association.

 
k)  
Line of business. The engagement of any business other than those types of
business prescribed within the business scope of the Company’s business license.

 
 
 
 
 
 
 

 
 
- 6 -

--------------------------------------------------------------------------------

 






6)  
REPRESENTATIONS AND WARRANTIES OF EWSI

 
EWSI here by represents and warrants as follows:
 
a)  
It has the power to enter into and perform this Agreement in accordance with its
constitutional documents and business scope, and has taken all necessary action
to obtain all consents and approvals necessary to execute and perform this
Agreement.

 
b)  
The execution and performance of this Agreement by EWSI does not and will not
result in any violation of enforceable or effective laws or contractual
limitations.



c)  
EWSI hereby warrants to the Company that other than the Management Service Fee
and any relevant expenses owed to it, this Agreement does not give rise to any
claim to the profits of the Company now or in the future.

 
d)  
Upon execution, this Agreement shall constitute the legal, valid and binding
obligation of EWSI and maybe enforceable in accordance therewith.

 
7)  
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 
The Company hereby represents and warrants as follows:
 
a)  
The Company is a company duly registered and validly existing under the laws of
Mexico, and is authorized to enter into this Agreement.

 
b)  
The Company has the power to execute and perform this Agreement in accordance
with its constitutional documents and business scope, and has taken all
necessary action to obtain all consents and approvals necessary to execute and
perform this Agreement. Each transaction document has been (or upon delivery
will have been) duly executed by the Company and, when delivered in accordance
with the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance  with its terms except:
(i) as limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.



c)  
The Company affirms that it and its shareholders remain completely responsible
for the financial affairs of the Company and hereby indemnifies and holds EWSI
harmless from any financial losses incurred in the course of its operations.



8)  
FINANCIAL EFFECTIVE DATE, TERM AND TERMINATION

 
a)  
This Agreement shall take effect on the date of its execution and shall remain
in full force and effect unless terminated pursuant to this clause.



b)  
Notwithstanding any other provision hereof, all references herein to accounting
or financial matters shall set as a reference date, the first day of the quarter
immediately preceding the date hereof.

 
 
 
 

 
 
- 7 -

--------------------------------------------------------------------------------

 




 


c)  
This Agreement may be terminated:

 
i)  
By either Party giving a written notice to the other Party if the other Party
has committed a material breach of this Agreement and such breach, if capable of
remedy, has not been so remedied within fourteen (14) days, in the case of
breach of a non-financial obligation, following the receipt of such written
notice;

 
ii)  
By either Party giving a written notice to the other Party if the other Party
becomes bankrupt or insolvent or is the subject of proceedings or arrangements
for liquidation or dissolution or ceases to carry on business or becomes unable
to pay its debt as they become due;

 
iii)  
By either Party giving a written notice to the other Party if, for any reason
the operations of either Party are terminated;

 
iv)  
By either Party giving a written notice to the other Party if circumstances
arise which materially and adversely affect the performance or the objectives of
this Agreement; or



v)  
By EWSI giving a written notice to the Company at EWSI’s sole discretion, with
or without reasons.



vi)  
By mutual agreement in writing between the Parties

 
d)  
Any Party electing to terminate this Agreement shall have no liability to the
other Party for indemnity, compensation or damages arising solely from the
exercise of such termination right. For avoidance of any doubt, either Party’s
right to claim against the other Party for compensation for breach of this
Agreement by such other Party shall not be affected. The expiration or
termination of this Agreement shall not affect the continuing liability of the
Company to pay any Management Services Fee already accrued or due and payable to
EWSI. Upon expiration or termination of this Agreement, all amounts then due and
unpaid to EWSI by the Company hereunder, as well as all other amounts accrued
but not yet payable to EWSI by the Company, shall hereby become due and payable
by the Company to EWSI.

 
9)  
EWSI’S REMEDY UPON THE COMPANY’S BREACH

 
In addition to the remedies provided elsewhere under this Agreement, EWSI shall
be entitled to remedies permitted under USA laws, including without limitation,
compensation for any direct and indirect losses arising from the breach and
legal fees incurred to recover losses from such breach.
 
10)  
CONFIDENTIALITY

 
The Parties agree to abide by the separate confidentiality agreement previously
signed by the Parties and included by reference herein.
 
 
 

 
 
- 8 -

--------------------------------------------------------------------------------

 


 


11)  
AGENCY

 
Other than the Sales agency conferred upon EWSI by the Company under this
Agreement, the Parties remain independent contractors, and nothing in this
Agreement shall be construed to constitute either Party to be the agent,
partner, legal representative, attorney or employee of the other Party for any
other purpose whatsoever. Neither Party shall have the power or authority to
bind the other Party except as specifically set out in this Agreement.
 
12)  
INDEMNITIES

 
The Company shall indemnify EWSI against any loss, damage, liability or expenses
suffered or incurred by EWSI as a result of or arising out of any litigation,
claim or compensation request relating to the Services provided by EWSI to the
Company under this Agreement.
 
13)  
GOVERNING LAW AND DISPUTE RESOLUTION

 
a)  
This Agreement shall be governed by, and construed in accordance with the laws
of the state of Nevada USA.

 
b)  
Arbitration. Any dispute arising from, out of or in connection with this
Agreement shall be settled through amicable negotiations between the Parties
and/or arbitration in accordance with this Clause. Such negotiations shall begin
immediately after one Party has delivered to the other Party a written request
for such negotiation. If, within ninety (90) days following the date of such
notice, the dispute cannot be settled through negotiations, the dispute shall,
upon the request of either Party with notice to the other Party, be submitted to
arbitration by American Arbitration Association International Center for Dispute
Resolution.  The
Parties  shall  jointly  appoint  a  qualified  interpreter  for  the  arbitration  proceeding  if
necessary  and  shall  be  responsible  for  sharing  in  equal  portions  the  expenses  incurred  by  such
appointment. The arbitration proceeding shall take place in the US. The outcome
of the arbitration shall be final and binding and enforceable upon the Parties.

 
c)  
Cooperation and disclosure. Each Party shall cooperate with the other Party in
making full disclosure of and providing complete access to all information and
documents requested by the other Party in connection with such proceedings,
subject only to any confidentiality obligations binding on such Parties.

 
d)  
Jurisdiction. Award rendered by the arbitration may be entered into by any court
having jurisdiction or application may be made to such court for a judicial
recognition of the judgment or any order of enforcement thereof.

 
e)  
Continuing obligations. During the period when the relevant dispute is being
resolved, the Parties shall continue their implementation of the rest part of
this Agreement other than the relevant dispute being resolved.

 
14)  
ASSIGNMENT

 
No part of this Agreement shall be assigned or transferred by either Party
without the prior written consent of the other Party. Any such assignment or
transfer shall be void. EWSI, however, may assign its rights and obligations
hereunder to any of its Affiliates without the Company’s consent.


 
 

 
 
- 9 -

--------------------------------------------------------------------------------

 


 


15)  
NOTICE

 
Notice or other communications required to be given by any Party pursuant to
this Agreement shall be written in English and delivered personally or sent by
registered mail or by a recognized courier service or by facsimile transmission
to the address of the relevant Party set forth below. The date when the notice
is deemed to be duly served shall be determined as the follows:(a) a notice
delivered personally is deemed duly served upon the delivery; (b) a notice sent
by mail is deemed duly served the third (3rd) day after the date; and(c) a
notice sent by facsimile transmission is deemed duly served upon the time shown
on the transmission confirmation of relevant documents.
 
To EWSI
 
The Secretary
E-Waste Systems, Inc.
101 First Street, #493
Los Altos, CA USA 94022
 
To The Company
 
The Director General
Scoex SA de CV
Misiles l5 202 Lomas del Chamizal, Cuajimalpa de Morelos, 05129 Ciudad de
México, D.F. 
 
16)  
MISCELLANEOUS

 
a)  
The failure or delay in exercising a right or remedy under this Agreement shall
not constitute as waiver of the right or remedy, and no single or partial
exercise of any right or remedy under this Agreement shall prevent any further
exercise of the right or remedy.

 
b)  
Should any clause or any part of any clause contained in this Agreement be
declared invalid, illegal or unenforceable
for  any  reason  whatsoever,  all  other  clauses  or  parts  of  clauses  contained  in  this
Agreement shall remain in full force and effect.

 
c)  
This Agreement constitutes the entire agreement between the Parties relating to
the subject matter of this Agreement and supersedes all previous agreements.

 
d)  
No amendment or variation of this Agreement shall be valid unless it is in
writing and executed by the Parties or their respective authorized
representatives.

 
e)  
This Agreement shall be executed in two (2) originals in English, which shall be
equally valid. Each Party retains one (1) original

 
The headings in this Agreement shall not affect the interpretation of this
Agreement.
 


[Signature page to follow]
 
 


 
- 10 -

--------------------------------------------------------------------------------

 


 
 
[Signature Page]
 


IN WITNESS THERE OF this Agreement is duly executed by each Party on the date
first set forth above.


E-Waste Systems, Inc.
 
 


/s/              Mr. Martin
Nielson                                                  
Name:        Mr. Martin Nielson
Title:          Chief Executive Officer
 
Company Name
 
 
 
/s/               Mr. Armando
Flores                                               
Name:         Mr. Armando Flores
Title:           President
 


 
Signature page to Management Service Agreement
 
 
 


 
- 11 -

--------------------------------------------------------------------------------

 